Motion, insofar as it seeks disqualification of Judges Stein and Fahey, dismissed as academic; motion, insofar as it seeks disqualification of Chief Judge DiFiore, dismissed upon the ground that the Court of Appeals has no authority to entertain the motion made on nonstatutory grounds. The application seeking recusal of the Chief Judge is referred to her for individual consideration and determination. Chief Judge DiFiore denies the referred motion for recusal. On the Court’s own motion, appeal, insofar as taken from the December 2013 and April 2014 Supreme Court orders, dismissed, without costs, upon the ground that it does not lie, and, insofar as taken from the Appellate Division order, dismissed upon the ground that no substantial constitutional question is directly involved. Motion for ancillary relief denied.
Judges Stein and Fahey taking no part.